 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9
        MICHAEL DENTON,
10
                                                         CASE NO. 3:18-CV-05017-BHS-DWC
                                Plaintiff,
11
                                                         ORDER
                 v.
12
        TIM THRASHER, et al.,
13
                                Defendants.
14

15          The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate

16 Judge David W. Christel. Presently before the Court is Plaintiff Michael Denton’s Motion to

17 Extend Discovery (“Motion for Extension”) and Motion to Compel Discovery and for

18 Reasonable Attorneys (“Motion to Compel”). Dkt. 73, 74. After considering the relevant record,

19 the Motion to Compel (Dkt. 74) is denied without prejudice and the Motion for Extension (Dkt.

20 73) is granted.

21          I.        Motion to Compel (Dkt. 74)

22          On April 18, 2019, Plaintiff, who is represented by counsel, filed the Motion to Compel,

23 wherein he requests the Court order Defendant State of Washington (“Defendant”) to respond to

24 the following three interrogatories:


     ORDER - 1
 1          1. Between January 2016 and December 2018 name each time plaintiff was placed in a
               suicide prevention observatory cell at the Washington State Penitentiary and, for each
 2             time period, state the duration of time plaintiff was in that cell. (“Interrogatory No. 3”).
            2. State each time plaintiff was placed on a restraint chair between January 2016 and
 3             December 2018 and for each time period, state the duration of time plaintiff was in that
               chair. (“Interrogatory No. 4”).
 4          3. State each time plaintiff was placed on a restraint table between January 2016 and
               December 2018 and for each time period, state the duration of time plaintiff was on that
 5             restraint table. (“Interrogatory No. 5”).

 6 Dkt. 74.

 7          A party may obtain discovery regarding any nonprivileged information that is relevant to

 8 any claim or defense in his or her case. Fed. R. Civ. P. 26(b)(1). Once the party seeking discovery

 9 has established the request meets this relevancy requirement, “the party opposing discovery has the

10 burden of showing that the discovery should be prohibited, and the burden of clarifying, explaining

11 or supporting its objections.” Bryant v. Ochoa, 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009).

12 When a party believes the responses to his discovery requests are incomplete, or contain

13 unfounded objections, he may move the court for an order compelling disclosure. Fed. R. Civ. P.

14 37. The movant must show he conferred, or made a good faith effort to confer, with the party

15 opposing disclosure before seeking court intervention. Id.

16          Defendant argues the Motion to Compel should be denied because the requested discovery:

17 (1) has been produced; (2) is unduly burdensome and disproportionate to the needs of the case; and

18 (3) is obtainable from a more convenient source. Dkt. 82.

19          First, Defendant maintains the information Plaintiff seeks in Interrogatories Nos. 3-5 have

20 been provided elsewhere. Id. Specifically, Defendant asserts the information in response to

21 Plaintiff’s Interrogatories Nos. 1 and 2 provided all the information Plaintiff seeks in

22 Interrogatories Nos. 3-5. Id.; see also Dkt. 83, Beach Dec., pp. 2-3. A review of the evidence

23 shows Defendant’s counsel provided dates Plaintiff was placed in a cell without a sink or without a

24


     ORDER - 2
 1 toilet. Dkt. 83, Beach Dec., pp. 2-3. Further, Defendant’s provided over 2,400 pages of documents,

 2 which included information regarding Plaintiff’s mental health status, confinement on continuous

 3 or close observation, and placement on the restraint chair or bed. Id. at pp. 1-2; Dkt. 82. As there is

 4 evidence showing Plaintiff received the requested information through different discovery

 5 responses, the Court declines to compel Defendant to respond to Interrogatories Nos. 3-5 at this

 6 time. Rather, Plaintiff is directed to review the discovery responses provided by Defendants and

 7 determine if additional discovery is needed. If Plaintiff determines additional discovery is needed,

 8 the parties should meet and confer to attempt to resolve the discovery matters or Plaintiff should

 9 serve additional discovery requests on Defendant.

10            The Court does note the discovery requests appear relevant as Plaintiff alleges he was

11 illegally housed in solitary confinement from 2016 to 2018. Dkt. 64, ¶ 15. Any objections to the

12 scope of these three interrogatories because the requests are unrelated to the allegations in the

13 Complaint will not be well taken. See Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635

14 (9th Cir. 2005) (quotation marks and citation omitted) (“Relevant information for purposes of

15 discovery is information reasonably calculated to lead to the discovery of admissible evidence.”). 1

16            For the above stated reasons, Plaintiff’s Motion to Compel (Dkt. 74) is denied without

17 prejudice. As the Motion to Compel is denied, Plaintiff’s request for attorney’s fees is also denied.

18            II.        Motion for Extension (Dkt. 73)

19            In the Motion for Extension, Plaintiff requests a 90-day extension to conduct discovery.

20 Dkt. 73. As discussed above, the Court finds Plaintiff should be allowed to examine the discovery

21 documents in his possession and seek more discovery as necessary for Interrogatories Nos. 3-5.

22 Therefore, the Court finds a 90-day extension to conduct discovery is appropriate.

23
              1
                  As the Court finds Plaintiff has received discovery related to Interrogatories Nos. 3-5, the Court declines to
24 consider Defendant’s additional reasons for objecting to Interrogatories Nos. 3-5.


     ORDER - 3
 1         Accordingly, Plaintiff’s Motion for Extension (Dkt. 73) is granted as follows:

 2                •   All discovery shall be completed by August 7, 2019.

 3                •   Any motion to compel discovery shall be filed not later than August 21, 2019.

 4                •   Any dispositive motion shall be filed and served on or before September 6, 2019. 2

 5         III.       Conclusion

 6         In conclusion, Plaintiff’s Motion to Compel (Dkt. 74) is denied without prejudice.

 7 Plaintiff’s Motion for Extension (Dkt. 73) is granted.

 8         Dated this 9th day of May, 2019.


                                                                     A
 9

10
                                                                     David W. Christel
11                                                                   United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24         2
               All other portions of the Pretrial Scheduling Order (Dkt. 51) remain in full force and effect.



     ORDER - 4
